DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 was filed after the mailing date of the Notice of Allowance on 07/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 18-51 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 18-51 stand allowed.

In re Claim 18, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises silicon in a channel formation region, wherein an insulating layer is provided over the gate of the second transistor, and wherein the oxide semiconductor layer is provided over the insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 25, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises silicon in a channel formation region, wherein a first insulating layer comprising silicon oxide is provided over and in contact with the gate of the second transistor, wherein a second insulating layer comprising silicon nitride is provided over the first insulating layer, wherein a third insulating layer comprising silicon oxide is provided over the second insulating layer, and wherein the oxide semiconductor layer is provided over and in contact with the third insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

In re Claim 38, prior-art fails to disclose a display device “wherein the light-emitting element comprises a first conductive layer, a layer comprising an organic material over the first conductive layer, and a second conductive layer over the layer comprising the organic material, wherein a second insulating layer is provided over the first conductive layer, wherein the layer comprising the organic material is provided over the second insulating layer, and wherein the layer comprising the organic material overlaps with the oxide semiconductor layer and the semiconductor layer comprising silicon.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 45, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises single-crystal silicon in a channel . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 571-270-3075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893